 Case 3:20-cv-00641-TAD-KLH Document 1-2 Filed 05/21/20 Page 1 of 6 PageID #: 6

                                                    State of Louisiana
                                                    Secretary. of State

                                                                                                   Legal Services Section
                                                             05/14/2020                  P.O. Box 94125, Baton Rouge, LA70804-9125
                                                                                                         (225) 922-0415




     TRAVELERS INDEMNITY COMPANY
     C/O CORPORATION SERVICE COMPANY
     501 LOUISIANA AVENUE
     BATON ROUGE, LA 70802-5921



     Suit No.: 200933
     4TH JUDICIAL DISTRICT COURT
     OUACHITA PARISH

     DANNY NEAL
     vs
     THE TRAVELERS INDEMNITY COMPANY


     Dear Sir/Madam:

     I am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
     this document, please return it to the above address with a letter of explanation. All other questions regarding this
     document should be addressed to the attorney that filed this proceeding.




                                                                                     Yours very truly,

                                                                                     R. KYLE ARDOIN
                                                                                     Secretary of State




Served on: R. KYLE ARDOIN                                              Date: 05/11/2020
Served by: E CUMMINS                                                   Title: DEPUTY SHERIFF



                                                                                                   No: 1158278


JN
                                                                                                         I I DhI l hI I 1 10 1 1 I
                                                                                                                      EXHIBIT
Case 3:20-cv-00641-TAD-KLH Document 1-2 Filed 05/21/20 Page 2 of 6 PageID #: 7



                                                                                      III II 1 1 1 00 lI
                                                               lIIlIlIl II III liii OPC.CV.5990809
                                                                                             CE


                                                  CITATION

            DAINY NEAL                                      DOCKET NUMBER: C-20200933
                                                            SEC: Cl
            vs                                              STATE OF LOUJSI4NA
                                                            PARISH OF OUACIIITA
            THE TRAVELERS INDEMNITY                         FOURTH JUDICIAL DISTRICT COURT
            COMPANY
                                                         EAST BATON ROLGE PARISH
            TO:
                     THE TRAVELERS iNDEMNITY COMPANY
                     THROUGH THE SECRETARY OF STATE                                 .




                     8585 ARCHIVES AVENUE
                     BATON ROUGE, LA 70809                                          !MAy   112020
                                                                                 SECRETARY OF STATE
                                                                                COMMERCIAL      DIVISION
            YOU HAVE BEEN SUED.
            Attached to this Citation is a certified copy of the Petition. The petitibn tells you what
            you are being sued for.
            You must EITHER do what the petition asks, OR, within FIVfEEN;(15) days after ou
            have received these documents, you must file an answer or other legal pleadings in th'
            Office of the Clerk of this Court at the Ouachita Parish Court House, 301 South Grand,
            Monroe, Louisiana.

            If you do not do what the petition asks, or if you do not file an answer or legal pleadiig
            within FIFTEEN (15) days, ajudgnient may be entered against you without further
            notice.                                                                                 I



            This Citation was issued by the Clerk of Court for Ouachita Parish, on this MARCH 18,
            2020.

                                                   OUACHITA PARISH          CLERK! OF COURT
            Also attached are the following:
            PETITION FOR DAMAGES

                                                                       I   lM(TAI


                                                    By



             FILED BY: DANIELLE L.        SMITH#34(

                        ORIGINAL
            ______
                        SERVICE COPY
            ______
                        FILE COPY

                                                                                                             F1ED
                                                                                                            copy



                                                                                             4TH JUDICIAL DI8TCT COURT
                                                                                                  OUACHI¯A PAJISH. LA
Case 3:20-cv-00641-TAD-KLH Document 1-2 Filed 05/21/20 Page 3 of 6 PageID #: 8
        p.




                                              4TH JUDICIAL DISTRICT
                                           FOR THE PARISH OF OUACHITA
                                               STATE OF LOUISIANA
             NO.
                       20-0933                                                                DIVISION"

                                                      DANNY NEAL
                                                          VERSUS
                                     THE TRAVELERS INDEMNITY COMPANY
                            MAR 18 2020
             FILED:                                                              CHLOE ELLINGTON
                                                                          DEPUTY CLERK

                                               PETITION FOR DAMAGES
                    NOW INTO COURT, through undersigned counsel, comes Petitioner, Danny Neal, a

             person of the full age of majority and a resident of and domiciled in the Parish of Ouachita, State

             of Louisiana, who, with respect, shows the Court as follows:

                                                               I.

                    That The Travelers Indemnity Company, made a party defendant herein, is a foreign

             insurance company authorized to do and doing business in the State of Louisiana at all times

             relevant hereto. That said Defendant is liable to Plaintiff for the following:

                                                              II.
                    That on or about July 24, 2018 at approximately 1:00 P.M., Danny Neal was operating a

             2015 International Prostar TT, with the permission of his employer, Louisiana Plastic Industries,

             Inc., in the right, southbound lane of Interstate 35 near mile marker 484, in the County of Cooke,

             State of Texas.

                                                              III.

                    That at approximately the same time and place, an unknown, unidentified driver in a

             pick-up truck, was traveling in the left, southbound lane of Interstate 35 near mile marker 484, in

             the County of Cooke, State of Texas.
                                                              Iv.

                    That at approximately the same time and place, the unknown, unidentified driver,

             carelessly and without warning, changed from the left lane of travel into the right lane and into

             the path of the 2015 International Prostar iT driven by Danny Neal.
Case 3:20-cv-00641-TAD-KLH Document 1-2 Filed 05/21/20 Page 4 of 6 PageID #: 9




                                                             I!,

                   That as a result of the aforesaid, the vehicle operated by Danny Neal was caused to exit

         the roadway and turned over on its side beside Interstate 35.
                                                             VI.

                   As a result of the aforesaid incident sued on herein was the sole fault of and proximately

         caused by an unknown, unidentified driver, in the following, non-exclusive, respects:

                   (a)    by changing from the left lane to the right lane of Interstate 35 without first
                          assuring it was safe to do so and therefore causing the vehicle driven by Danny
                          Neal to leave the roadway;

                   (b)    by failing to maintain reasonable and proper control of the vehicle under his
                          control upon a public road;

                   (c)    by operating the vehicle under his control in a reckless and negligent manner; and

                   (d)    by failing to see what should be seen.

                                                            VII.
                  That as a result of the aforesaid collision, Danny Neal has sustained serious injuries to his

         neck, shoulders, and back together with     past   and future mental anguish and physical suffering;

         past and    future loss of enjoyment of life; past and future expenses for medical care; past and

         future loss of earnings and impaired earning capacity; all of which entitles Plaintiff, Danny Neal,

         to   recover from Defendant the damages as are reasonable in the premises.
                                                            VIII.

                  Petitioner further shows that, at all times mentioned hereinabove, there was in full force

         and effect a policy of Uninsured Motorist (UM) insurance issued by Defendant, The Travelers

         Indemnity Company, under the terms and conditions of which said insurer agreed to provide

         uninsured motorist coverage to Plaintiff, that the evidence in this case will reflect that the

         identity of the driver of the pick-up truck is unknown and that the unidentified driver did not stop

         and identif' himself to Danny Neal and/or the investigating authorities at any time relevant

         hereto; therefore, the unknown motorist is uninsured pursuant to the terms of the policy of

         insurance issued by Defendant, The Travelers Indemnity Company, and pursuant to the law of

         Louisiana; and, therefore, The Travelers Indemnity Company is a proper party Defendant herein.
Case 3:20-cv-00641-TAD-KLH Document 1-2 Filed 05/21/20 Page 5 of 6 PageID #: 10

    4           ,
        ¯




                                                            Ix.

                    That on or about September 24, 2019 Petitioner made a demand for payment under the

            UM policy issued by The Travelers Indemnity Company, to which Defendant arbitrarily denied

            coverage to the Petitioner, Danny Neal, and therefore, Travelers Insurance Company is in breach

            of the contract of the uninsured motorist policy with him.

                                                            x.
                    Petitioner shows that this case involves damages which exceed the minimum

            requirements for trial by jury.

                    WHEREFORE, Petitioner, Danny Neal, prays that Defendant, The Travelers Indemnity

            Company, be served with a certified copy of this petition, and after being duly cited to appear

            and answer hereto, and after the expiration of all legal delays and due proceedings are had, that

            there be judgment rendered herein in favor of Petitioner, Danny Neal, and against Defendant,
            The Travelers Indemnity Company, for damages as are reasonable in the premises; each of said
            judgments to bear legal interest from the date ofjudicial demand until paid and for all costs of

            these proceedings.


                                                         RESPECTFULLY SUBMITTED:
                                                         MORRIS BART, LLC
                                                         ATTORNEY FOR PLAINTIFF
                                                         601 POYDRAS STREET, 24TH FLOOR
                                                         NEW ORLEANS, LA 70130
                                                         TELEPHONE: (504) 525-8000
                                                         FACSIMILE: (800) 852-6599
                                                         E-MAIL: dsmith(imorrisbart.com



                                                   BY:                J\J '.__f
                                                         DANIELLE L. SMITH, NO. LA 34095


            PLEASE SERVE:

            THE TRAVELERS INDEMNITY COMPANY
            Through its A gent for Service ofProcess
            The Louisiana Secretary Of State
            8585 Archives Avenue
            Baton Rouge, LA 70809



                                                                  3
    Case 3:20-cv-00641-TAD-KLH Document 1-2 Filed 05/21/20 Page 6 of 6 PageID #: 11




¯




                           III IIIIIIIII                       l41   UPO&N2E>OV00W00

     -   -   -
                       -       -
                                       j                              'g802   8006.350 :J
                           7D9 11D DODI    275   18                  0000361689MAY 14 2020




                                                                                             1:
